DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Priority
Acknowledgment is made of applicant's claim for foreign priority under 35 U.S.C. 119(a)-(d).  The certified copy of Japanese patent application number 2017-202891, filed on October 19, 2017, has been received and made of record.

Information Disclosure Statement
The information disclosure statement (lDS) submitted on May 7, 2021 is in compliance with the provisions of 37 CFR 1.97 and has been considered by the Examiner.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 


An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.


The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 

Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 11 and 12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and 
Regarding claim 11, the term “mutually similar incident angle directivities” in claim 12 is a relative term which renders the claim indefinite.  The term “mutually similar incident angle directivities” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  Specifically, it is unclear what standard of measurement and/or threshold are relied upon to determine if the pixel output units have “mutually similar incident angle directivities”.
Regarding claim 12, the term “close to each other” in claim 12 is a relative term which renders the claim indefinite.  The term “close to each other” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  Specifically, it is unclear what standard of measurement and/or threshold are relied upon to determine if the pixel output units are “close to each other”.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3, 5, 7, 9-12, and 16-20 are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Slinger et al. (US Pub. 2009/0095912).
In regard to claim 1, note Slinger discloses an imaging apparatus comprising an imaging element including a plurality of pixel output units that receives incident light entering without passing through either an imaging lens or a pinhole, and each outputs one detection signal indicating an output pixel value modulated by an incident angle of the incident light (paragraphs 0069-0072, 0086, 0113, and figure 1: 8; the incident light is modulated at different angles for detection by each of the pixels in the pixel array), and a read control unit that selectively reads the output pixel value of each of the pixel output units of the imaging element (paragraph 0086; selective readout of the pixels can be performed).
In regard to claim 2, note Slinger discloses that the read control unit selects some pixel unit outputs among the plurality of pixel output units of the imaging element, and reads output pixel values of the pixel output units selected (paragraphs 0047, 0086; selective readout of some of the pixels can be performed).
In regard to claim 3, note Slinger discloses that the read control unit selects some pixel output units at arbitrary positions among the plurality of pixel output units of the imaging element (paragraphs 0047, 0086; selective readout of some of the pixels can be performed at arbitrary positions based on the detected object).
In regard to claim 5, note Slinger discloses that the read control unit selects some pixel output units in a positional relationship having a predetermined regularity among the plurality of pixel output units of the imaging element (paragraphs 0047, 0086; selective readout of pixels can be performed using pixels having a positional 
In regard to claim 7, note Slinger discloses that the read control unit selects a pixel output unit formed in one partial region of a region in which the plurality of pixel output units of the imaging element is formed (paragraphs 0047, 0086; selective readout of pixels can be performed using pixels that forms a window of adjacent pixels corresponding to the object).
In regard to claim 9, note Slinger discloses that the read control unit reads the output pixel values from all pixel output units of the imaging element, and selects some of the output pixel values read (paragraphs 0047, 0058, 0086; the entire array may be output for subsequent remote processing, wherein the remote processing is considered to include the selective pixel readout of some of the pixel values).
In regard to claim 10, note Slinger discloses that the read control unit reads output pixel values of all pixel output units of the imaging element, and adds the read output pixel values together for each predetermined number (paragraph 0086; pixel binning can be performed to add output values for pixel groups).
In regard to claim 11, note Slinger discloses that the read control unit adds together output pixel values of pixel output units, the output pixel values having mutually similar incident angle directivities each indicating a directivity with respect to an incident angle of incident light from a subject (paragraphs 0047, 00578, 0074, 0086, and figure 4; each of the selected pixels can include incident light from the same area of the 
In regard to claim 12, note Slinger discloses that the read control unit adds together output pixel values of pixel output units close to each other (paragraph 0086; pixels within the selected window region can be binned).
In regard to claim 16, this is a method claim, corresponding to the apparatus in claim 1.  Therefore, claim 16 has been analyzed and rejected as previously discussed with respect claim 1.
In regard to claim 17, note Slinger discloses an image processing apparatus comprising a resolution setting unit that sets a resolution (paragraph 0086; the resolution of the output image is set by selecting pixels for binning and/or windowing within the image area), and a restoration matrix setting unit that sets a restoration matrix including coefficients used when a restored image is restored from output pixel values of a plurality of pixel output units, of an imaging element including the plurality of pixel output units that receives incident light entering without passing through either an imaging lens or a pinhole, and each outputs one detection signal indicating an output pixel value modulated by an incident angle of the incident light, depending on the resolution set by the resolution setting unit (paragraphs 0008, 0086-0096; the reconstruction is considered to be performed based on the selected pixels in order to form an output image having the desired field of view and/or resolution).
In regard to claim 18
In regard to claim 19, note Slinger discloses that the resolution setting unit sets the resolution by adding the output pixel values of the pixel output units together for each predetermined number (paragraph 0086; pixel binning can be performed to add output values for pixel groups).
In regard to claim 20, this is a method claim, corresponding to the apparatus in claim 17.  Therefore, claim 20 has been analyzed and rejected as previously discussed with respect claim 17.

Allowable Subject Matter
Claims 4, 6, 8, and 13-15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
2009/0279737: note the use of an imaging system that captures an image using a coded aperture in place of the use of a lens or pinhole, and performs image reconstruction on the obtained image data in order to form the output image.
2013/0038766: note the use of an imaging system that captures an image using a coded lens array in place of the use of a lens or pinhole, and performs image reconstruction on the obtained image data in order to form the output image.
2014/0253781: note the use of an imaging system that captures an image using a diffraction grating in place of the use of a lens or pinhole, and performs image reconstruction on the obtained image data in order to form the output image.
US 10,488,535: note the use of an imaging system that captures an image using a coded aperture in place of the use of a lens or pinhole, and performs image reconstruction on the obtained image data in order to form the output image.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISS S YODER III whose telephone number is (571)272-7323.  The examiner can normally be reached on M-F 9:00-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lin Ye can be reached on (571)272-7372.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/CHRISS S YODER III/Examiner, Art Unit 2697